Exhibit January 31, IGOR KOLOMOISKY MANITA INVESTMENTS LIMITED GLOBAL MEDIA GROUP LTD. TORCENSTA HOLDING LTD CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CME MEDIA ENTERPRISES B.V. CME UKRAINE HOLDING GMBH CET 21 S.R.O. UKRAINIAN MEDIA SERVICES LLC ASSIGNMENT AGREEMENT CONTENTS Clause Page 1. Definitions and Interpretation 4 2. No Admission 7 3. Option Assignment and Terminations 7 4. Actions to be Taken Prior to Closing Date 9 5. Consideration; Conditions Precedent; Closing 10 6. Standstill 12 7. Termination 12 8. Indemnities and Liabilities 13 9. Representations and Warranties 13 10. Certain Covenants Related to CME Share Issuance 16 11. Confidentiality 18 12. Assignment 19 13. Miscellaneous 19 14. Governing Law and Arbitration 21 Schedules Schedule 1 – Kolomoisky Release Agreements Schedule 2 – Surkis Release Agreements Schedule 3 – Kolomoisky Closing Certificate Schedule 4 – Notice of Registration Schedule 5 – Closing Date Confirmation Schedule 6 – Notice THIS ASSIGNMENT AGREEMENT (this "Agreement") is made this 31st day of January, 2008 by and among: (1) Igor Kolomoisky, a citizen of Israel residing at St. Galey Thelet 48, Herzeliya, Israel, 46640, passport No. 10905729, issued on October 2, 2005 ("Kolomoisky"); (2) Manita Investments Limited, a limited liability company organized and existing under the laws of Cyprus, identification code No., 116476 located at Kimonos, 43A P.C. 3095 Limassol, Cyprus ("Manita"); (3) Global Media Group Ltd., a limited liability company organized and existing under the laws of Ukraine, located at 38 Naberezhna Peremohy Str., 49094 Dnipropetrovsk, Ukraine, a wholly owned subsidiary of Torcensta ("Global"); (4) Torcensta Holding Ltd, a limited liability company organized and existing under the laws of Cyprus, identification code No. 206233, located at Arch. Makariou III, 155,PROTEAS House, 5th floor, P.C. 3021, Limassol, Cyprus ("Torcensta" and together with Manita, Global, the Other Optionholders (as defined below) and Kolomoisky the "Kolomoisky Parties"); (5) Central European Media Enterprises Ltd., a company organized under the laws of Bermuda with its registered address at Clarendon House, 2 Church Street, HM 11, Hamilton, Bermuda ("CME Ltd."); (6) CME Media Enterprises B.V., a company organized under the laws of the Netherlands, located at: Dam 5 B, 1msterdam, the Netherlands ("CME BV"); (7) CME Ukraine Holding GmbH, a wholly-owned subsidiary of CME BV organized and existing under the laws of Austria, located at Wagramer Str. 19, 19. Stock, 1220 Wien, Austria ("CME Ukraine Holding"); (8) CET 21 s.r.o., a company incorporated under the laws of the Czech Republic, located at: Praha 5, Krizeneckeho nam. 1078/5, PSC 152 00, Czech Republic, registered in the Commercial Register of the Commercial Court of Prague, part C, Register-No.10581 ("CET 21"); and (9) Ukrainian Media Services LLC, a legal entity organized and existing under the laws of Ukraine, identification code No. 33600071, located at 12 Melnykova, Kyiv, Ukraine ("UMS", and together with CME Ltd., CME BV, CME Ukraine Holding and CET 21, the "CME Parties"), (individually a "Party" and together the "Parties"). WHEREAS: (A) Aleksandr Rodnyansky, a resident of the Russian Federation, registered at 221, "Nikolino" complex, Tagankovo 7, 2-e Uspenskoe shosse, Odintsovsky district, Moscow region, Russian Federation, passport CH 316475, issued by Pechersk RU GU MVS of Ukraine in the city of Kyiv on November 19, 1996 ("Rodnyansky"), and Boris Fuchsmann, a citizen of Germany, residing at Peter-Roos-Strasse 10, 40547 Düsseldorf, Germany, passport 500449454, issued on July 18, 2005 ("Fuchsmann"), have transferred to Irling Financial Corporation, a limited liability company organized and existing under the laws of Belize whose registered address is 35A Regent Street, PO Box 1777, Belize City, Belize ("Irling") and to Multy TV Holding Ltd, a company organized and existing under the laws of Belize whose registered address is 35a Regent Street, Belize City, Belize ("Multy") the exclusive right to sell and transfer to Manita and Nelano Holdings Ltd, a company duly registered and validly existing and in good standing under the Laws of British Virgin Islands, located at Craigmuir Chambers, P.O.Box 71, Road Town, Tortola, British Virgin Islands ("Nelano") the option right to purchase shares of Broadcasting Company "Studio 1+1 LLC", a legal entity organized and existing under the laws of Ukraine, identification code No. 23729809, located at 7/11 Kreschatyk Street, Kyiv ("Studio 1+1"), Innova Film GmbH, a limited liability company organized and existing under the laws of Germany, located at San Remo Str. 15, D-40210 Düsseldorf, Germany ("Innova"), and International Media Services Ltd, a company limited by shares organized and existing under the laws of Bermuda, located at Clarendon House, 2 Church Street, HM 11, Hamilton, Bermuda ("IMS"). 1 (B) The Kolomoisky Parties have represented that Manita and Nelano have in the aggregate purchased from Irling and Multy, in accordance with the terms of the relevant agreements ("Option Rights Sale and Purchase Agreements"), the option right to purchase (i) a 15.164% ownership interest in Studio 1+1 (the "IK Studio Optioned Interest") and (ii) a 21.665% ownership interest in each of Innova and IMS, (collectively, the "IK Innova/IMS Optioned Interests" and together with the IK Studio Optioned Interest, the "IK Optioned Interests"). (C) CME Partieshave preemptive rights ("CME Preemptive Rights") in respect of the shares of IMS, Innova and Studio 1+1 which prohibit Rodnyansky and Fuchsmann from transferring shares of IMS, Innova and Studio 1+1 to Kolomoisky Parties. (D) The Kolomoisky Parties have represented that, according to the terms of the Option Rights Sale and Purchase Agreements, if the CME Parties waive the CME Preemptive Rights, the Kolomoisky Parties will have the absolute unrestricted right upon the payment of two US dollars to be registered as shareholders in relation to the IK Optioned Interests or designate a third party to become the registered shareholder of the IK Optioned Interests. (E) Under the agreement among Kolomoisky, Manita, CME Ltd., CME BV, CME Ukraine Holding, UMS, Torcenstaand Global dated October 5, 2007, the CME Parties have waived the CME Preemptive Rights in accordance therewith, following which Manita and Nelano have by notice to Fuchsmann, Rodnyansky, Irling and Multy together designated (i) Torcensta as the entity to whom the IK IMS Optioned Interest and the IK Innova Optioned Interest should be registered and (ii) Global as the entity to whom the IK Studio Optioned Interest should be registered (the "October Notice"); (F) Pursuant to the terms of this Agreement, the Kolomoisky Parties will assign the right to acquire the IK Optioned Interests to CME Ltd., CME BV and CET 21 and, in connection therewith, Manita and Nelano shall agree not to exercise the right to acquire the IK Optioned Interests. In addition, Manita and Nelano shall withdraw the October Notice and shall deliver the Notice (as defined below) to Irling, Multy, Fuchsmann and Rodnyansky. (G) The CME Parties, Fuchsmann and Rodnyansky have agreed that prior to the Sale Transfers (as defined below), (i) Fuchsmann will transfer to Rodnyansky: (a) his 100% ownership interest in International Teleservices Ltd. ("ITS"), a company organized under the laws of Belize with its registered office at Morgan & Morgan Trust Corporation (Belize) Limited, 35A Region Street, City of Belize, Belize, (b) a 10.0% ownership interest in IMS and (c) a 5.0% interest in TV Media Planet Ltd, a company organized under the laws of Cyprus, located at Arch. Makariou III, 199 Neokleous House P. C., 3030 Limassol, Cyprus ("TV Media Planet") and (ii) Rodnyansky with transfer (a) a 22.98% participation interest in Studio 1+1 to a sole purpose holding company 100% owned by Rodnyansky ("NewCo 1") and (b) a 5.02% participation interest in Studio 1+1 to another sole purpose holding company 100% owned by Rodnyansky ("NewCo 2"). After the completion and as a consequence of the Rodnyansky Restructuring (as defined below), Rodnyansky will own a 25.0% indirect ownership interest in IMS through his sole ownership of ITS, a 10.0% direct ownership interest in IMS and a 28.0% indirect ownership interest in Studio 1+1 through his sole beneficial ownership of NewCo 3, which will own 100% of each of NewCo 1 (which will own a 22.98% participation interest in Studio 1+1) and NewCo 2 (which will own a 5.02% participation interest in Studio 1+1), and Fuchsmann will own a 40.0% interest in Innova, a 5.0% ownership interest in IMS and a 35.0% interest in TV Media Planet; (H) Rodnyansky, Fuchsmann and ITS (together, the "RF Participants") and the CME Parties shall on the date hereof enter into an agreement (the "RF Participants Framework Agreement"), pursuant to which the following transfers and other actions shall occur: 1. CET 21 and Fuchsmann agree to enter into the Innova Transfer and Option Agreement (as defined below) to transfer a portion of Fuchsmann's interests in Innova equal to a 23.4% ownership interest in Innova, including a 21.665% interest in Innova to be acquired by CET 21 by exercising the option assigned hereunder, to CET 21 (the "Innova Sale Transfer"); 2. CME Ltd., Rodnyansky and ITS agree to enter into the IMS Transfer Agreement (as defined below) to transfer a portion of Rodnyansky's direct ownership interest in IMS, and all of ITS' ownership interest in IMS, to CME Ltd., such that the aggregate ownership interest transferred under the IMS Transfer Agreement is equal to a 30% ownership interest in IMS (including a 21.665% interest in IMS to be acquired by CME Ltd. by exercising the option assigned hereunder, the "IMS Sale Transfer"); 3. CME Ltd. and Fuchsmann agree to enter into the TV Media Planet Transfer Agreement (as defined below) to transfer a 30% ownership interest in TV Media Planet to CME Ltd.(the "TV Media Planet Sale Transfer"); 4. Rodnyansky and CME BV agree to enter into the NewCo 1 Transfer Agreement (as defined below) to transfer all of Rodnyansky's shares in NewCo 1 (which will own a 22.98% participation interest in Studio 1+1, including a 15.164% interest in Studio 1+1 (represented by a 65.99% interest in NewCo 1) to be acquired by CME BV by exercising the option acquired hereunder) to CME BV (the "NewCo 1 Sale Transfer", and together with the Innova Sale Transfer, the IMS Sale Transfer and the TV Media Planet Sale Transfer, the "Sale Transfers"); and 5. Fuchsmann, Rodnyansky and certain CME Parties agree to grant put and call options in respect of all remaining interests in the Studio 1+1 Group (as defined below) owned, directly and indirectly, by Fuchsmann and Rodnyansky following the Sale Transfers; and (I) Subject to the terms of this Agreement, the Kolomoisky Parties have agreed to transfer and assign all of their right, title and interest in the right to acquire the IK Optioned Interests to CME Ltd., CME BV and CET 21, to settle fully and finally the Kolomoisky Claims (as defined below), to terminate and release all other claims and rights the Kolomoisky Parties may have relating to the ownership of any member of the Studio 1+1 Group and to terminate and release all claims and rights the Kolomoisky Parties may have against Rodnyansky, Fuchsmann, ITS, the Studio 1+1 Group and any CME Party, except that the Surviving Agreements (defined below) shall survive execution of this Agreement, in exchange for the consideration set out in Clause 5, and CME Ltd. has agreed, on and subject to the terms of this Agreement, to settle such consideration in accordance with the terms of this Agreement. NOW THEREFORE, in consideration of the foregoing recitals and the mutual representations, covenants, warranties and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions For the purposes of this Agreement, and unless the context requires otherwise, the following terms have the meanings given to them below: "Business Day" means a day, not being a Saturday or Sunday, when banks are open in Amsterdam (the Netherlands), London (England) and Kyiv (Ukraine) for commercial business; "Closing Date Confirmation" means the confirmation set out in Schedule 5; "Closing Documents" means the following documents duly executed and delivered by all the applicable parties thereto: (i) the Closing Date Confirmation; (ii) the Kolomoisky Closing Certificate; (iii) the Release Agreements; (iv) subject to Clause 5.2, the Subscription Agreement; and (v) subject to Clause 5.2, the Registration Rights Agreement; "CME Shares" means shares of Class A Common Stock of CME Ltd.; "Consideration" means (i) if A is less than B: US $ 140,000,000 (one hundred forty million US Dollars), to be paid in cash or CME Shares pursuant to Clause 5.2, and (ii) if A is greater than B: the number of CME Shares equal to 4% of the total number of CME Shares outstanding on the date of delivery of the Notice of Registration, where: "A" means US $ 140,000,000 (one hundred forty million US Dollars), and "B" means the US Dollar amount equal to the product of (i) 4% of the total number of CME Shares outstanding on the date of delivery of the Notice of Registration and (ii) the Share Price; "Control" means the power to direct or cause the direction of the management or policy of any Person, directly or indirectly, through family or other relationship (if a natural person), the holding of securities or other participation interests, by virtue of an agreement or on other grounds, and "Controlling" and "Controlled" have the correlative meanings proceeding from this term; "Controlled Party" of a Person means any Person that directly or indirectly through one or more intermediaries, Controls, is Controlled by, or is under common Control with, such Person, and in respect of a Kolomoisky Party, also means another Person acting at the direction of such Kolomoisky Party; "Governmental Authority" means any state or any political subdivision thereof; any entity, authority or body exercising executive, legislative, judicial, regulatory or administrative functions on behalf of the state or its political subdivision, including any government authority, ministry, agency, department, board, commission or instrumentality and subdivisions thereof; any court, tribunal or arbitrator; and any self-regulatory organization acting on behalf of the state or itself pursuant to the rights granted thereto by applicable Law; "IMS Transfer Agreement" means the agreement among Rodnyansky, ITS and CME Ltd. (or its designee) to effect the IMS Sale Transfer, to be entered into pursuant to the RF Participants Framework Agreement; "Inter-Media" means Foreign Enterprise Inter-Media, a limited liability company organized and existing under the laws of Ukraine, identification code No. 23389360, located at 42 Melnykova Street, Kyiv; "Innova Transfer and Option Agreement" means the agreement between CET 21 and Fuchsmann to effect the Innova Sale Transfer, to be entered into pursuant to the RF Participants Framework Agreement; "Kolomoisky Claims" has the meaning set forth in the English law Kolomoisky Release Agreement; "Kolomoisky Release Agreements" means the agreements set out in Schedule 1; "Law" means all applicable (i) provisions of all constitutions, treaties, statutes, laws, customs, codes, rules, regulations, ordinances, orders and official opinions and interpretations of any Governmental Authority having the force of law, (ii) approvals of any Governmental Authority, and (iii) orders, decisions, injunctions, judgments, awards and decrees of or agreements with any Governmental Authority; "Lien" means any mortgage, pledge, deed of trust, hypothecation, right of third Persons, claim, security interest, title defect, title retention agreement, lease, sublease, license agreement, occupancy agreement, easement, covenant, condition, encroachment, voting trust agreement, interest, option, right of first offer, proxy, lien, charge or other restrictions or limitations of any nature whatsoever; "NewCo 1 Transfer Agreement" means the agreement between CME BV and Rodnyansky to effect the NewCo 1 Sale Transfer pursuant to the RF Participants Framework Agreement; "Notice" means the notice set out in Schedule 6; "Other Optionholders" means Mr.
